IN THE COURT OF CRIMINAL APPEALS
                      OF TEXAS
                                   NO. WR-93,812-01



                     In Re State of Texas Ex Rel. KIM OGG, Relator



 ON MOTION FOR LEAVE TO FILE PETITION FOR WRIT OF MANDAMUS
      AND EMERGENCY PETITION FOR WRIT OF MANDAMUS
                      HARRIS COUNTY

       Per curiam.

                                       ORDER

       We have before us a motion for leave to file a petition for a writ of mandamus and

the associated petition for a writ of mandamus. Relator has asked that we expedite the

ruling in this matter.

       In November 1993, a jury convicted Arthur Brown Jr. of a June 1992 capital

murder. See T EX. P ENAL C ODE § 19.03(a). Based on the jury’s answers to the special

issues submitted pursuant to Texas Code of Criminal Procedure article 37.071, the trial

court sentenced Brown to death. This Court affirmed Brown’s conviction and sentence
                                                                                         Ogg - 2

on direct appeal. Brown v. State, No. AP-71,817 (Tex. Crim. App. Dec. 18, 1996) (not

designated for publication). We also denied relief on Brown’s initial post-conviction writ

of habeas corpus application. Ex parte Brown, No. WR-26,178-02 (Tex. Crim. App. June

18, 2008) (not designated for publication).

        Brown filed a subsequent writ application in the trial court on November 3, 2014,

and it was forwarded to this Court. We remanded one claim to the trial court. After the

case was returned to this Court, we denied relief on the remanded claim and dismissed the

rest. Ex parte Brown, No. WR-26,178-03 (Tex. Crim. App. Oct. 18, 2017) (not

designated for publication).

        On April 6, 2022, Relator filed in the trial court a proposed order setting an

execution date. If signed by Respondent, Relator’s order would set an August 31, 2022

execution date for Brown. Brown filed a pleading opposing the setting of an execution

date.

        In a hearing on whether to sign the proposed order to set Brown’s execution,

Respondent said that she had reviewed the parties’ pleadings and that she would not sign

the order. Instead, she stated that she would appoint counsel for Brown because his

pleading opposing the setting of an execution date indicated that Brown “is going to file a

[subsequent] writ and needs a new lawyer.”

        Relator thereafter filed the pleading currently before us. Before issuing a decision

on Relator’s motion for leave to file, this Court would like to hear from Respondent.
                                                                                     Ogg - 3

Therefore, we order Respondent, the Honorable Natalia Cornelio, Judge of the 351 st

District Court, to file in this Court on or before Friday, May 27, 2022, a response to

Relator’s pleadings. Real party in interest Brown is also invited to respond. Brown’s

response is due within the same time period.

       IT IS SO ORDERED THIS THE 25th DAY OF MAY, 2022.




Do Not Publish